12-5055
    Cui v. Holder
                                                                                  BIA
                                                                               Chew, IJ
                                                                          A087 638 697
                     UNITED STATES COURT OF APPEALS
                         FOR THE SECOND CIRCUIT
                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 10th day of February, two thousand thirteen.

    PRESENT:
             REENA RAGGI,
             GERARD E. LYNCH,
             RAYMOND J. LOHIER, JR.,
                  Circuit Judges.
    _____________________________________

    SONG ZHU CUI,
             Petitioner,

                    v.                                     12-5055
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:               Joshua Bardavid, New York, New York.

    FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
                                  Attorney General; Terri J. Scadron,
                                  Assistant Director; Colin J. Tucker,
                                  Trial Attorney, Office of
                                  Immigration Litigation, United
                                  States Department of Justice,
                                  Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

decision of the Board of Immigration Appeals (“BIA”), it is

hereby ORDERED, ADJUDGED, AND DECREED that the petition for

review is DENIED.

    Song Zhu Cui, a native and citizen of the People’s

Republic of China, seeks review of a November 30, 2012

decision of the BIA affirming the May 5, 2011 decision of

Immigration Judge (“IJ”) George T. Chew, denying her asylum,

withholding of removal, and relief under the Convention

Against Torture (“CAT”).   In re Song Zhu Cui, No. A087 638

697 (B.I.A. Nov. 30, 2012), aff’g No. A087 638 697 (Immig.

Ct. N.Y. City May 5, 2011).     We assume the parties’

familiarity with the underlying facts and procedural history

in this case.

    We have reviewed “both the IJ’s and the BIA’s opinions

“for the sake of completeness.”     Zaman v. Mukasey, 514 F.3d
233, 237 (2d Cir. 2008) (quotation marks omitted).       The

applicable standards of review are well established.       See

8 U.S.C. § 1252(b)(4)(B); see also Yan Chen v. Gonzales, 417
F.3d 268, 271 (2d Cir. 2005).

    We find no error in the agency’s denial of asylum and

withholding of removal based on Cui’s failure to demonstrate


                                2
a nexus between the harm she suffered and fears and a

protected ground.   To establish eligibility for asylum and

withholding of removal, “the applicant must establish that

race, religion, nationality, membership in a particular

social group, or political opinion was or will be at least

one central reason for persecuting the applicant.”    8 U.S.C.

§§ 1158(b)(1)(B)(i), 1231(b)(3)(A); see also Matter of J-B-

N- and S-M-, 24 I. & N. Dec. 208, 213 (B.I.A. 2007); Matter

of C-T-L-, 25 I. & N. Dec. 341, 348 (B.I.A. 2010).

    Under certain circumstances, retaliation for opposition

to endemic government corruption may constitute persecution

on account of political opinion. See Ruqiang v. Holder, 693
F.3d 294, 298 (2d Cir. 2012). But a petitioner must prove

that a persecutor acted out of more than a personal interest

in benefitting from corruption; the question is “whether the

persecutor was attempting to suppress a challenge to the

governing institution, as opposed to a challenge to

isolated, aberrational acts of greed or malfeasance.”

Yueqing Zhang v. Gonzales, 426 F.3d 540, 548 (2d Cir. 2005).

Moreover, an applicant must show that the government played

a role in the alleged persecution by proving either that a

government agent committed the alleged acts, or that the


                              3
"the government has proved unwilling to control” a private

actor. Aliyev v. Mukasey, 549 F.3d 111, 116 (2d Cir.

2008)(quotation marks omitted).

    Here, the IJ found that the petitioner failed to

establish “that the corruption that she exposed was directly

related to any governmental functions . . . [or that] the

people who attacked her or who attacked her husband were

anywhere [sic] related to any governmental authorities.”

Special App’x at 10. In addition, the IJ noted that the

petitioner testified that the police tried to apprehend her

attackers, but told her they were “unable to find the

attackers.” Id. at 8. The BIA upheld these findings, and

agreed with the IJ that Cui failed to demonstrate that her

mistreatment was on account of her political opinion, or

that her attacks had some connection to government

authorities. Upon review of the record, we conclude that

these findings were supported by substantial evidence.

    Accordingly, because the agency reasonably determined

that Cui failed to demonstrate a nexus between the harm she

suffered or feared and a protected ground, the agency did

not err in denying her asylum and withholding of removal,

and we need not consider her additional challenges to the


                             4
agency’s denial of those forms of relief.    See 8 U.S.C.

§§ 1158(b)(1)(B)(i), 1231(b)(3)(A).    We further note that

Cui does not challenge the agency’s denial of CAT relief.

    For the foregoing reasons, the petition for review is

DENIED.    Cui’s pending request for oral argument in this

petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                             FOR THE COURT:
                             Catherine O’Hagan Wolfe, Clerk




                               5